DETAILED ACTION
1.	This is a first action on the merits of CON application 17318034.

2.	Claims 16-35 are pending. Claims 1-15 are canceled.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11066141 (‘141). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above said claims.
5.	Claims 16-18 are substantially similar in scope and fully encompassed by claim 1 of  U.S. ‘141.
6.	Claim 19 is substantially similar in scope and fully encompassed by claim 2 of  U.S. ‘141.
7.	Claim 20 is substantially similar in scope and fully encompassed by claim 3 of  U.S. ‘141.
8.	Claim 21 is substantially similar in scope and fully encompassed by claim 4 of  U.S. ‘141.
9.	Claim 22-23 are substantially similar in scope and fully encompassed by claim 6 of  U.S. ‘141.
10.	Claim 24 is substantially similar in scope and fully encompassed by claim 8 of  U.S. ‘141.
11.	Claim 25 is substantially similar in scope and fully encompassed by claim 9 of  U.S. ‘141.
12.	Claim 26 is substantially similar in scope and fully encompassed by claim 10 of  U.S. ‘141.
13.	Claim 27 is substantially similar in scope and fully encompassed by claim 12 of  U.S. ‘141.
14.	Claim 28 is substantially similar in scope and fully encompassed by claim 14 of  U.S. ‘141. 
15.	Claim 32 is substantially similar in scope and fully encompassed by claim 13 of  U.S. ‘141.
16.	Claim 33 is substantially similar in scope and fully encompassed by claim 14 of  U.S. ‘141.
17.	Claim 34 is substantially similar in scope and fully encompassed by claim 13 of  U.S. ‘141.
18.	Claim 35 is are substantially similar in scope and fully encompassed by claim 5 of  U.S. ‘141.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 16, 29 - 32 is/are rejected under 35 U.S.C. 102a as being anticipated by Schulte (US 4669987.
20.	Regarding claim 16, the Schulte reference shows a drive arrangement for propelling a boat (Figures 1-2), comprising: a drive motor with a shaft ; a receiving device (11-13) for receiving the shaft and attachable to a boat (by element 12), ; and a steering device 27 having a first leg (semi-spherical half 30) and a second leg (semi-spherical half 31), the steering device being slidably disposed on the shaft to rotate the shaft around its longitudinal axis in a first direction or a second direction (see figures 2 and 7-8 and column 3 line 53 to column 4 line 22; the steering collar 27 and the shaft 14 are relatively slidable when steering assembly set screw 33 is loosened, and shaft 14 turns with collar 27 when the set screw is tightened).
21.	Regarding claim 29, the Schulte reference discloses a method of propelling a boat, comprising: attaching a drive motor to a boat (Figures 1-2), the drive motor including a shaft and a receiving device (11-13) for receiving the shaft; and steering the boat using a steering device 27 slidably disposed on the shaft, the steering device having a first leg (semi-spherical half 30) and a second leg (semi-spherical half 31), the boat being steered by rotating the shaft around its longitudinal axis in a first direction or a second direction (see figures 2 and 7-8 and column 3 line 53 to column 4 line 22; the steering collar 27 and the shaft 14 are relatively slidable when steering assembly set screw 33 is loosened, and shaft 14 turns with collar 27 when the set screw is tightened).
22.	Regarding claim 30, the Schulte reference discloses a method step wherein the first leg 30 is connected to the second leg 31 to define an opening for receiving the shaft therethrough for coupling the steering device to the shaft. See fig. 7
23.	Regarding claim 31, the Schulte reference discloses a method step wherein one or more steering elements are fitted to the first and second legs of the steering device for pivoting the shaft around its longitudinal axis through activating at least one of the steering elements for steering the boat. See col. 3 II 15-20.

24.	Regarding claim 32, the Schulte reference discloses a boat, comprising: a drive arrangement (Figures 1-2) comprising a drive motor with a shaft; a receiving device (11-13) for receiving the shaft and attachable to a boat; and a steering device 27 having a first leg (semi-spherical half 30) and a second leg (semi-spherical half 31), the steering device 27 being slidably disposed on the shaft to rotate the shaft around its longitudinal axis in a first direction or a second direction for steering the boat (see figures 2 and 7-8 and column 3 line 53 to column 4 line 22; the steering collar 27 and the shaft 14 are relatively slidable when steering assembly set screw 33 is loosened, and shaft 14 turns with collar 27 when the set screw is tightened).
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617